OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21569 Pioneer Solutions Funds (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: July 31 Date of reporting period: April 30, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Solutions – Conservative Fund Pioneer Solutions – Balanced Fund Pioneer Solutions – Growth Fund (Formerly Pioneer Ibbotson Asset Allocation Series) NQ Report | April 30, 2015 Ticker Symbols: Class Conservative Fund Balanced Fund Growth Fund A PIAVX PIALX GRAAX C PICVX PIDCX GRACX Y IBBCX IMOYX IBGYX Schedule of Investments | 4/30/15 Pioneer Solutions - Conservative Fund Shares Value MUTUAL FUNDS - 96.8% NON-PIONEER FUNDS - 23.9% Columbia Funds Series Trust I Contrarian Core Fund Class Y Doubleline Total Return Bond Fund Class I MFS Total Return Bond Fund Class I Schroder Total Return Fixed Income Fund Class INV T Rowe Price International Funds - European Stock Fund Western Asset Core Plus Bond Fund Class IS TOTAL INVESTMENTS IN NON-PIONEER FUNDS (Cost $17,770,850) PIONEER FUNDS* - 72.9% Pioneer Bond Fund Class K Pioneer Dynamic Credit Fund Class Y Pioneer Equity Income Fund Class K Pioneer Floating Rate Fund Class K Pioneer Fundamental Growth Fund Class K Pioneer Global Equity Fund Class K Pioneer Global High Yield Fund Class Y Pioneer Global Multisector Income Fund Class Y Pioneer High Yield Fund Class Y Pioneer International Value Fund Class Y Pioneer Real Estate Shares Class Y Pioneer Short Term Income Fund Class K Pioneer Strategic Income Fund Class K TOTAL INVESTMENTS IN PIONEER FUNDS (Cost $52,254,694) TOTAL MUTUAL FUNDS (Cost $70,025,544) Principal Amount (S) Value FOREIGN GOVERNMENT BONDS -1.0% JPY Japan Government Thirty Year Bond, 1.70%, 9/20/44 TOTAL FOREIGN GOVERNMENT BONDS (Cost $732,345) PURCHASED PUT OPTIONS -0.0% Put USD/Call INR @ 63.25, 2/01/16 TOTAL PURCHASED PUT OPTIONS (Premiums paid $17,017) Contracts Value EXCHANGE-TRADED PURCHASED PUT OPTIONS -0.1% 12 Russell 2000 Index @ 1,230, 9/18/15 $ 78,180 TOTAL EXCHANGE-TRADED PURCHASED PUT OPTIONS (Premiums paid $80,408) EXCHANGE-TRADED PURCHASED CALL OPTIONS -0.2% 8 Hong Kong Stock Exchange @ 15,200, 9/29/15 Volatility Index @ 14, 6/17/15 Volatility Index @ 21, 6/17/15 TOTAL EXCHANGE-TRADED PURCHASED CALL OPTIONS (Premiums paid $101,435) TOTAL INVESTMENTS IN SECURITIES - 98.1% (Cost $70,956,749) (a) EXCHANGE-TRADED WRITTEN PUT OPTIONS -(0.2)% S&P 500 Index @ 2,050, 9/18/15 TOTAL EXCHANGE-TRADED WRITTEN PUT OPTIONS (Premiums received $(74,536)) EXCHANGE-TRADED WRITTEN CALL OPTIONS -(0.2)% Volatility Index @ 18, 6/17/15 TOTAL EXCHANGE-TRADED WRITTEN CALL OPTIONS (Premiums received $(41,524)) OTHER ASSETS AND LIABILITIES – 2.3% TOTAL NET ASSETS - 100% * Affiliated funds managed by Pioneer Investment Management, Inc. Schedule of Investments | 4/30/15 Pioneer Solutions - Conservative Fund (continued) (a) At April 30, 2015, the net unrealized appreciation on investments based on cost for federal tax purposes of $71,832,629 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of tax cost over value Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation CREDIT DEFAULT SWAP AGREEMENTS - BUY PROTECTION Obligation Net Notional Entity/ Credit Expiration Premiums Unrealized Principal ($)(1) Counterparty Index Coupon Rating (2) Date Paid Appreciation EUR Intercontinental Exchange Markit iTraxx Europe Index % A- 6/20/20 $ $ CREDIT DEFAULT SWAP AGREEMENTS - SELL PROTECTION Obligation Net Notional Entity/ Credit Expiration Premiums Unrealized Principal ($)(1) Counterparty Index Coupon Rating (2) Date (Received) Appreciation Intercontinental Exchange Markit CDX North America Investment Grade Index % A- 6/20/20 $ ) $ (1 ) The notional amount is the maximum amount that a seller of credit protection would be obligated to pay upon occurrence of a credit event. (2
